ACCEPTED
                                                                                          05-15-00006-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                    11/19/2015 1:03:17 PM
                                                                                               LISA MATZ
                                                                                                   CLERK

      COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
                   _________________________
                                                                        FILED IN
                                                                 5th COURT OF APPEALS
                                  CASE NO.                            DALLAS, TEXAS
                              NO. 05-15-00006-CR                 11/19/2015 1:03:17 PM
                              NO. 05-15-00007-CR                        LISA MATZ
                              NO. 05-15-00008-CR                          Clerk
                              NO. 05-15-00009-CR
                          _________________________

                         GARY WAYNE BARNES, SR.
                                Appellant

                                         v.

                               STATE OF TEXAS
                                  Appellee.

                      ________________________________


         MOTION TO WITHDRAW AS ATTORNEY OF RECORD

      Appointed counsel for Gary Barnes hereby moves to withdraw as counsel of

record in this appeal. Counsel has filed an Anders brief. Pursuant to Anders v.

California, 386 U.S. 738 (1967), counsel contemporaneously moves to withdraw.

Counsel further certifies that Counsel has provided Mr. Barnes with a copy of the

appellate record and informed him of his right to pro se representation including

the ability to move this Court for a continuance of the briefing schedule.

      WHEREFORE, counsel requests that this Court permit her to withdraw.




                                          1
                                      /s/ Nanette Hendrickson

Lynn Richardson                       Nanette Hendrickson

Chief Public Defender                 Assistant Public Defender
Dallas County, Texas                  State Bar Number: 24081423
                                      133 N. Riverfront Blvd., LB 2
Katherine A. Drew                     Dallas, Texas 75207-4399
Chief, Appellate Division             (214) 653-3582 (telephone)
                                      (214) 653-3539 (fax)
                                      Attorneys for Appellant
                                      Danielle Lozano

                  CERTIFICATE OF SERVICE

I, Nanette Hendrickson, certify that on November 19, 2015, I served:

   • a copy of the above pleading on the Dallas County District Attorney’s
     Office, via hand delivery and electronic service at
     DCDAAppeals@dallascounty.org
   • a paper copy of the above pleading on Gary Barnes, Sr., TDCJ#
     318814, Ramsey Unit, 1100 FM 655, Rosharon, TX 77583.


                                      /s/ Nanette Hendrickson
                                      Nanette Hendrickson




                                  2